Title: To Benjamin Franklin from John MacMahon, 13 February 1783
From: MacMahon, John
To: Franklin, Benjamin


feby. the 13th. 1783
Doctor Mac Mahon presents his sincere respects to Dr. Franklin, and thanks for his obliging invitation. He is very sorry not to have had it in his power to wait upon him these three or four weeks past, but will break off a previous engagement to have that honour next sunday.
 
Addressed: A son Excellence / Monsieur le Docteur Franklin / Ministre Plénipotentiaire / des Etats unis de l’Amerique / à Passy
Notation: Mac mahon
